A return to an alternative writ of mandamus, in order to be sufficient, must be one of two things: (1) It must traverse the material allegations of the writ to such an extent as to show that, with the traversed facts unproved, the alternative writ should not be made peremptory; (2) The return must confess the allegations of the writ and set up some new matter sufficient in itself to bar the right to a peremptory writ.
The return in the present case fully confessed relator's rights as a holder of the respondent's defaulted bonds described in the alternative writ, but did not present any matters in avoidance thereof, which the Court could adjudge sufficient in law to bar relator's right to a peremptory writ, the holding of our former opinion being that taxes levied for one year to provide for the discharge of an obligation to provide for payment of municipal bonds, are not, unless and until collected, a bar to a new tax levy for asucceeding year to bring about the satisfaction of the obligation of the contract, when the contract is one that pledges the full faith and credit of the city to discharge it. This was definitely decided in Rountree v. State ex rel.
Georgia Bond  Mtge. Co., 102 Fla. 246, 135 Sou. Rep. 888. *Page 120 
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.